Exhibit 10.1

TRANSITION SERVICES AGREEMENT

This Transition Services Agreement (this “Agreement”) is made by and between
Dr. Geoffrey C. Dunbar (“Dunbar”) and Targacept, Inc. (“Targacept” or the
“Company”), including all Targacept predecessor entities and all affiliated
entities, and provides as follows.

RECITALS

A. Dunbar was employed by Targacept pursuant to an Employment Agreement dated
April 24, 2001, as amended by Amendment No. 1 to Employment Agreement dated
March 13, 2008 (the “Employment Agreement”), most recently serving as
Targacept’s Senior Vice President, Clinical Development and Regulatory Affairs
and Chief Medical Officer.

B. Dunbar has retired and terminated his employment with the Company.

C. The Company and Dunbar have agreed that it is in their mutual best interest
to work cooperatively to ensure an appropriate and orderly transition following
Dunbar’s retirement.

D. Targacept desires to engage Dunbar as an independent contractor to provide
the Company with access to his knowledge, expertise and certain services
following his retirement, and Dunbar desires to accept such engagement and
provide the Company with access to such knowledge, expertise and services, in
each case on the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Targacept and Dunbar hereby covenant and agree
as follows:

1. RETIREMENT AND TERMINATION OF EMPLOYMENT. Dunbar retired from the Company and
his employment with the Company terminated effective at 11:59 p.m. Eastern Time
on May 31, 2012 (the “Retirement Date”).

2. EFFECTIVENESS OF AGREEMENT. This Agreement shall become effective on the
eighth (8th) day after the date of signature of the later of Dunbar or Targacept
to sign below (the “Effective Date”), but only if Dunbar has not exercised the
ADEA Revocation Right as defined in and as provided in Section 18. For clarity,
if Dunbar exercises the ADEA Revocation Right, this Agreement shall be null and
void and of no force or effect.

3. ENGAGEMENT FOR TRANSITION PERIOD; TRANSITION SERVICES.

(a) The Company hereby engages Dunbar as an independent contractor for the
period beginning with effectiveness of Dunbar’s retirement and, subject to
Section 7, ending on May 31, 2013 (the “Transition Period”) to render, as an
independent contractor, the Transition Services (as defined in Section 3(b)),
and Dunbar hereby accepts such engagement, in each case subject to the terms and
conditions of this Agreement.

(b) During the Transition Period, Dunbar shall provide such advisory or other
services related to any or all of the design of clinical trials, the execution
of clinical trials or regulatory affairs matters as may be reasonably requested
from time to time by the Company (“Transition Services”); provided that in no
event shall Dunbar be required by this Agreement to provide more than ten
(10) full workdays of Transition Services in any of June, July, August,

 

Page 1 of 11



--------------------------------------------------------------------------------

September, October or November 2012 or more five (5) full workdays of Transition
Services in any month during the Transition Period thereafter, in each case
inclusive of time spent travelling to provide Transition Services. Without
limiting the generality of the foregoing, Dunbar agrees to make himself
available to Targacept by phone and shall, if requested, meet with Targacept
personnel or representatives at Targacept’s Winston-Salem, North Carolina
offices (or, if mutually agreed, other places) from time to time during the
Transition Period to discuss Targacept matters or otherwise to facilitate an
orderly transition for the Company. In addition, Dunbar understands and agrees
that the performance of Transition Services may require him to travel to actual
or potential investigative sites for Targacept clinical trials. As requested,
Dunbar shall provide periodic reports to the Company on the progress and status
of the Transition Services provided, detailing outcomes, plans, upcoming
activities and conveying appropriate advice and guidance.

4. TRANSITION PAY AND BENEFITS. In consideration and exchange for all of
Dunbar’s promises under this Agreement, the release and waiver set forth in
Section 11 and Dunbar’s performance of Transition Services in accordance with
this Agreement, the Company shall provide Dunbar with the transition pay and
benefits set forth below.

(a) The Company shall pay Dunbar the amount of Twenty-Nine Thousand, Six Hundred
Seventeen U.S. Dollars ($29,617.00) per month during the Transition Period.

(b) Dunbar shall receive six (6) months acceleration of vesting for unvested
options that he holds as of the Retirement Date to purchase shares of common
stock of Targacept, and all agreements between Dunbar and Targacept evidencing
such stock options shall be deemed amended accordingly. For clarity, all options
to purchase shares of the common stock of Targacept that Dunbar has been granted
by the Company and that are outstanding and unexpired as of the Retirement Date
shall, as of the Retirement Date, be deemed vested and exercisable to the extent
such stock options would have been vested and exercisable as of November 30,
2012 if Dunbar’s employment with the Company had continued until that date. The
respective periods during which the vested portions of such stock options shall
be exercisable by Dunbar shall be governed by the terms of the respective stock
option agreements and, in each case, the applicable stock-based plan and are not
modified or extended by this Agreement.

(c) During the Transition Period and subject to this Section 4(c), the Company
shall provide Dunbar with the health care insurance (including medical and
dental) and life insurance benefits coverage provided to Dunbar as an employee
of the Company as of the Retirement Date at the same level and in the same
manner as if his employment with the Company had not terminated (subject to the
customary changes in such coverages based on Dunbar’s age or similar events).
Any costs Dunbar was paying for such coverages as of the Retirement Date shall
continue to be the sole responsibility of Dunbar. If the terms of any of the
Company’s health, dental or group life insurance benefit plans do not permit
continued participation by Dunbar, then Targacept will arrange for other
coverage providing substantially similar benefits at the same contribution level
of Dunbar. Dunbar shall cooperate with the Company in all reasonable respects
(including, without limitation, by completing and executing any documents
requested by the Company to apply for Medicare, to elect rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (commonly referred to as
“COBRA”) or to implement a conversion or institution of any particular policy)
in connection with the provision by the Company of the benefits provided for in
this Section 4(c).

(d) The Company shall reimburse Dunbar for the expenses of any outplacement
counseling services selected by Dunbar, subject to receipt by the Company of
adequate supporting

 

Page 2 of 11



--------------------------------------------------------------------------------

documentation and up to a maximum of $10,000, if such (i) expenses are incurred
by Dunbar on or before December 31, 2014 and (ii) amounts are paid by the
Company on or before December 31, 2015.

(e) The Company shall not be responsible for withholding taxes with respect to
payments and benefits provided to Dunbar under this Agreement. Dunbar shall be
responsible for all federal, state and local tax liabilities arising from such
payments and benefits, and Dunbar agrees to indemnify and hold harmless the
Company from any and all tax liabilities arising from any and all payments and
benefits provided under this Agreement.

5. REIMBURSEMENT OF EXPENSES.

(a) To the extent that (i) the Company requires Dunbar to travel to perform
Transition Services and (ii) the projected expenses for such travel are approved
prior to Dunbar’s incurrence by the Company in such format or following such
process as the Company may reasonably determine, the Company will reimburse
Dunbar for his reasonable airfare, lodging and meal expenses actually incurred,
subject to receipt by the Company of adequate supporting documentation and
provided that the Company shall not be required to reimburse an amount greater
than the amount of pre-approved projected expenses. Except as provided in this
Section 5(a), Dunbar shall be responsible for all office, administrative,
telephone (including cell phones, smart phones, PDAs, etc.), overhead and other
expenses incurred in the performance of Transition Services or otherwise to
fulfill his obligations hereunder.

(b) Dunbar represents to the Company that he has committed to attend the two
industry meetings identified by him in an email to the Company’s General Counsel
on May 3, 2012. The Company agrees to reimburse Dunbar for his reasonable
airfare, lodging and meal expenses actually and reasonably incurred to attend
such industry meetings, subject to receipt by the Company of adequate supporting
documentation and provided that in no event shall the Company be required to
reimburse Dunbar in an aggregate amount for the two meetings greater than
Fifteen Thousand, Three Hundred U.S. Dollars ($15,300.00).

6. MANNER OF PERFORMANCE. Dunbar shall retain the right to control the time,
manner and method of executing Transition Services, subject to the reasonable
satisfaction of the Company and provided that, in any event, Dunbar shall comply
with all applicable Company policies and procedures and all applicable laws,
regulations and rules of any local, state, or federal unit of government
(including, for clarity but without limitation, directives and guidance of
regulatory authorities). Dunbar shall determine his daily work schedule and
shall determine and work the number of hours necessary to perform Transition
Services in a timely, efficient and professional manner. Subject to
Section 5(a), Dunbar shall supply his own transportation, equipment and supplies
needed to perform Transition Services. Dunbar shall carry appropriate liability
insurance coverage with respect to any Transition Services that he performs for
the Company, including, without limitation, commercial general liability and
auto insurance, and shall provide evidence of such insurance to the Company upon
request.

7. EARLY TERMINATION OF TRANSITION PERIOD. Notwithstanding anything in this
Agreement to the contrary: the Company may terminate the Transition Period
effective immediately by written notice to Dunbar in the event that: (a) Dunbar
breaches any material term of this Agreement and, if curable, such breach has
not been cured ten (10) days after the Company gives written notice of the
breach to Dunbar; or (b) the Company reasonably believes that Dunbar (i) has

 

Page 3 of 11



--------------------------------------------------------------------------------

engaged in theft, fraud, embezzlement or unauthorized use of the property of the
Company; or (ii) is convicted of a felony or engages in any other conduct that,
in the reasonable discretion of the Company, causes damage to the Company’s
reputation or standing in the community or industry in which it operates;
provided that, for clarity but without limiting the generality of the foregoing,
a failure by Dunbar in any month during the Transition Period to perform
Transition Services reasonably requested by Targacept, subject to the maximums
set forth in Section 3(b), shall constitute a material breach of this Agreement.
In addition, Dunbar may terminate the Transition Period effective immediately by
written notice to Targacept at any time after September 30, 2012. Upon
termination of the Transition Period, the Company’s obligations to provide
compensation shall cease immediately and Dunbar, for himself and for his heirs,
successors, assigns, or anyone else claiming under or through Dunbar, agrees
that neither he nor any of the foregoing shall have any right to further
compensation under this Agreement beyond that pro rata portion of his monthly
compensation due as of the effective date of such termination.

8. INDEPENDENT CONTRACTOR STATUS; NO RIGHT TO BENEFITS. Dunbar understands and
agrees that the relationship created by this Agreement is purely contractual and
that no employment relationship is intended, or should be inferred, from this
Agreement or from the performance of the Company’s obligations under this
Agreement. Dunbar’s relationship to the Company during the Transition Period
shall be that of an independent contractor and, except as expressly provided in
Section 4(c), Dunbar shall not be entitled to, or eligible for, on either a
prospective or a retrospective basis, any employee benefits under any plans or
programs established or maintained by the Company.

9. NO AUTHORITY TO BIND. Dunbar shall have no right or authority, expressed or
implied, to commit or otherwise obligate the Company to any third party in any
manner. Dunbar agrees that the Company shall not be obligated to third parties
with which Dunbar may make agreements or to which Dunbar may direct payments
without the Company’s prior written consent.

10. NO PRIOR OBLIGATION. Dunbar acknowledges and agrees that: (a) the payments
and benefits that Dunbar receives or for which Dunbar is eligible under this
Agreement are of value to Dunbar; (b) the Company had no prior legal obligation
to provide some or all of such payments and benefits; and (c) Dunbar would not
be entitled to some or all of such payments and benefits if not for this
Agreement.

11. GENERAL RELEASE AND WAIVER OF CLAIMS BY DUNBAR. Dunbar, for himself and for
his heirs, successors, assigns, or anyone else claiming under or through Dunbar,
hereby forever discharges and releases Targacept, its predecessor, affiliated or
subsidiary entities, and its and their respective directors, officers,
stockholders, affiliates, employees, agents, representatives, and assigns (all
of the foregoing, collectively, the “Releasees”), and each of them, from any and
all claims, liabilities, actions or causes of action of any kind or character
whatsoever, whether at law or in equity, whether known or unknown, whether
contingent or absolute. This general release and waiver of claims includes,
without limitation, claims for personal injuries, back pay, losses or damage to
real or personal property, economic loss or damage of any kind, breach of
contract (express or implied), defamation, breach of any covenant of good faith
(express or implied), tortious interference with contract, wrongful termination,
business or personal tort, misrepresentation, or any other losses or expenses of
any kind (whether arising in tort, contract or by statute) arising out of
Dunbar’s employment relationship with Targacept and any other alleged acts or
omissions by the Releasees not expressly excluded herein. Dunbar acknowledges
that this general release and waiver of claims applies both to known and unknown
claims that may exist between Dunbar and any of the Releasees as of the
Effective Date.

 

Page 4 of 11



--------------------------------------------------------------------------------

Dunbar expressly acknowledges and agrees that this release and waiver of claims
includes but is not limited to a release of any and all rights, claims, or
causes of action arising under any employment, stock option or other agreement
(whether written, oral or implied) or under any state or federal constitution,
statute, law, rule, regulation, or common-law principle of tort, contract or
equity, except for the obligations of Targacept under this Agreement. This
waiver of claims specifically includes but is not limited to any action under
the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621, et seq.
(“ADEA”), Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§ 2000e, et seq., the Americans with Disabilities Act of 1990, 42 U.S.C.
§ 12101, et seq., the Family and Medical Leave Act, 42 U.S.C. § 2601, et seq.,
any common law or statutory claim of wrongful discharge, the Employment
Retirement Income Security Act of 1976, as amended, and any claims for any
entitlement to severance, vacation pay, accrued paid leave, commissions,
reimbursements or attorney’s fees pursuant to any contract or state or federal
law.

By entering into this Agreement, Dunbar understands and agrees that Dunbar does
not waive any rights or claims that he might have that arise as a result of any
conduct that occurs after the Effective Date or any claims for continuation
rights under COBRA.

Dunbar acknowledges and agrees that: (a) any and all monies due and owing to
Dunbar from Targacept, including, without limitation, any and all compensation,
wages, commissions, benefits, expense reimbursements, vacation/leave time, and
any other payments due and owing Dunbar from Targacept, have heretofore been
unconditionally and timely paid to Dunbar and that Targacept has satisfied each
and every obligation owing to Dunbar, except for: (A) Dunbar’s regular base
salary through the Retirement Date, which shall be paid by Targacept in arrears
in accordance with its customary payroll practices; (B) Dunbar’s eligible,
unused floating holiday and vacation days as of Retirement Date; (C) the amounts
to be paid to Dunbar by Targacept pursuant to this Agreement; and (D) any
reimbursable business expenses actually and reasonably incurred prior to the
Retirement Date, which shall, to the extent consistent with all applicable
Company policies and practices and supported by adequate documentation, be paid
by Targacept in accordance with its customary practices; and (ii) there are no
stock options, stock grants, equity compensation, bonus commitments or incentive
compensation of any kind or nature whatsoever which are due and owing to Dunbar
(including, without limitation, with respect to Targacept’s annual cash
incentive award program, commonly referred to within Targacept as its bonus
program, with respect to 2012 or any other year) and no such payment or
entitlement will accrue or become due and owing after the Retirement Date.

12. AGREEMENT TO COOPERATE. In addition to, and not in lieu of, Dunbar’s other
obligations hereunder, Dunbar agrees to cooperate in all reasonable respects
(including, without limitation, by providing sworn testimony in affidavits,
depositions, or trials) in assisting in the prosecution or defense of any
claims, demands, complaints, or lawsuits filed by or against, or threatened
against, any of the Releasees that involve facts or decisions in which or about
which he had, or is alleged to have had, input or knowledge for so long as
Targacept may require. Targacept will reimburse Dunbar for any out-of-pocket
expenses that are both approved by Targacept prior to incurrence by Dunbar and
actually and reasonably incurred by Dunbar in the performance of this
Section 12.

 

Page 5 of 11



--------------------------------------------------------------------------------

13. COVENANTS.

(a) Dunbar acknowledges and affirms his obligations under Section 5(b) of the
Employment Agreement, which survive the Retirement Date and are incorporated by
reference herein as if restated in their entirety; provided that Dunbar and the
Company hereby acknowledge and agree that the term “Proprietary Information” (as
used in the Employment Agreement and incorporated by reference herein) includes,
for clarity but without limitation of the definition of such term set forth in
the Employment Agreement, all data and information learned by or made available
to Dunbar by virtue of his employment with Targacept that (i) is not in the
public domain and (ii) relates in any respect to any past, present or future
product development program or activity of Targacept. Dunbar and the Company
further hereby acknowledge and agree that the obligations of Dunbar under
Section 5(b) of the Employment Agreement and incorporated by reference herein
apply mutatis mutandis to Proprietary Information learned by or made available
to Dunbar during the Transition Period and shall survive the end of the
Transition Period.

(b) Dunbar covenants that he shall refrain from any interference with
Targacept’s business opportunities and from any and all conduct or statements,
oral or written, that disparage, defame, libel, slander, or otherwise damage
Targacept, its business or products, or any of the Releasees.

(c) Dunbar acknowledges and affirms his obligations under Section 5(a) and the
last sentence of Section 5(c) of the Employment Agreement and the related
definitions set forth in Sections 5(g), (h) and (i) of the Employment Agreement,
which survive the Retirement Date and are incorporated by reference herein as if
restated in their entirety; provided that Dunbar and the Company hereby
acknowledge and agree that the term “Noncompetition Period” (as used in the
Employment Agreement and incorporated by reference herein) shall continue until
twelve (12) months following the Retirement Date.

(d) Each of the covenants of Dunbar contained in Sections 13(a), (b) and
(c) shall be construed as an agreement independent of each other such covenant,
and, without any implication as to the materiality of a breach of any other
provision of this Agreement, Dunbar acknowledges and agrees that a breach by
Dunbar of any of Sections 13(a), (b) or (c) shall be a material breach of this
Agreement. The existence of any claim or cause of action of Dunbar against
Targacept, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by Targacept of any such covenant.

(e) Dunbar hereby acknowledges and agrees that (i) a breach of any of the
covenants contained in this Section 13 would immeasurably and irreparably damage
Targacept and (ii) by reason thereof, for breach or threatened breach of any
such covenant and in addition to any other rights and remedies available to it,
at law or otherwise, Targacept shall be entitled to an injunction to be issued
by any court of competent jurisdiction enjoining and restraining Dunbar from
committing or continuing to commit such breach. Dunbar hereby consents to the
issuance of such injunction. Furthermore, Targacept shall, in addition to any
other rights or remedies available to it, at law or otherwise, be entitled to
reimbursement of court costs, attorneys’ fees and other expenses incurred as a
result of a breach of this Agreement. Dunbar agrees to reimburse Targacept for
such expenses promptly following a final determination that he has breached this
Agreement.

(f) In the event that Dunbar breaches any of his obligations under Section 13(a)
or Section 13(b), Dunbar shall pay to Targacept, immediately and in full, the
amount of One Hundred

 

Page 6 of 11



--------------------------------------------------------------------------------

Eighteen Thousand, Four Hundred Sixty-Eight Dollars ($118,468.00) as liquidated
damages. It is expressly acknowledged and agreed that this liquidated damages
sum (i) has been agreed to by Dunbar and the Company because of the difficulty
in ascertaining actual damages in the event that Dunbar breaches his obligations
under either of said Sections, (ii) are a product of compromise negotiations
between the parties, and (iii) shall not serve as any limitation or bar on
Targacept’s right to pursue or obtain any other claim or remedy of any kind,
whether at law or in equity, against Dunbar.

14. FULL CAPACITY. Dunbar attests that he possesses sufficient education and
experience to understand fully the extent and impact of the provisions of this
Agreement. Dunbar affirms that he is fully competent to execute this Agreement
and that he does so voluntarily and without any coercion, undue influence,
threat or intimidation of any kind or type. Dunbar represents that he has not
assigned or transferred any of the claims released under this Agreement.

15. DISPUTED CLAIMS. It is agreed by both parties that this Agreement shall not
in any way be construed, directly or indirectly, as an admission by Targacept
that it has acted wrongfully with respect to Dunbar or any other person, or that
Dunbar has any rights whatsoever against Targacept, other than as expressly
herein stated. Targacept expressly disclaims and denies any liability to or
wrongful acts against Dunbar or any other person on the part of Targacept or any
agents, directors, officers, attorneys, employees, or representatives of
Targacept.

16. ADVICE TO SEEK COUNSEL. Dunbar acknowledges and agrees that he has been
encouraged by Targacept to consult with counsel of his choosing prior to
executing this Agreement.

17. CONSIDERATION AND REVIEW PERIOD. Dunbar agrees that he has been provided
twenty-one (21) days in which to consider and review this Agreement and to
obtain any legal advice Dunbar deems appropriate from the attorney of his
choice. Dunbar understands and agrees that this Agreement shall not become
effective or enforceable until it has been signed by both parties and a fully
executed original has been received by the Company.

18. REVOCATION PERIOD. After returning a signed original of this Agreement to
the Company, Dunbar may revoke his agreement in Section 11 to waive claims
arising under the Age Discrimination in Employment Act of 1967 (“ADEA”) by
providing written notice to Targacept within seven (7) days after the date of
signature of the later of Dunbar or Targacept to sign below (the “ADEA
Revocation Right”). The ADEA Revocation Right will be exercised by Dunbar only
if Dunbar provides such written notice to Targacept, Inc., 200 East First
Street, Suite 300, Winston-Salem, NC 27101, Attn: Chief Executive Officer and
Attn: General Counsel. Dunbar acknowledges and agrees that, unless he shall have
exercised the ADEA Revocation Right, upon expiration of the above-described
revocation period, he shall have forever waived and released Releasees from all
claims arising as of the Effective Date under the ADEA.

19. RETURN OF PROPERTY. Dunbar covenants that:

(a) on or before the Retirement Date, he shall: (i) return to Targacept all
property (including, for clarity but without limitation, Proprietary
Information) belonging to Targacept, including, without limitation, all keys,
badges, virtual private network (vpn) fobs, phones or other handheld devices,
computers, equipment, software, documents, handbooks, manuals, files and other
materials and information obtained or furnished to Dunbar in connection with his
employment with the Company; (ii) provide to Karen A. Hicks, Vice President,
Human Resources, all user names,

 

Page 7 of 11



--------------------------------------------------------------------------------

passwords, access codes and the like in his possession or control, or of which
he is aware, related to Targacept or any Targacept database or other property or
system; and (iii) remove from any personal computer(s) and media any and all
information concerning Targacept that he obtained in connection with his
employment with the Company, including without limitation, Proprietary
Information; and

(b) on or before the last day of the Transition Period he shall: (i) return to
Targacept all property (including, for clarity but without limitation,
Proprietary Information) belonging to Targacept, including, without limitation,
all keys, badges, virtual private network (vpn) fobs, phones or other handheld
devices, computers, equipment, software, documents, handbooks, manuals, files
and other materials and information obtained or furnished to Dunbar to enable
the performance of Transition Services; and (ii) remove from any personal
computer(s) and media any and all information concerning Targacept that he
obtained in connection with his performance of Transition Services, including
without limitation, Proprietary Information.

20. PERFORMANCE. Targacept will make the payments and provide the benefits set
forth in Section 4 provided Dunbar complies with and meets his obligations under
this Agreement, Section 5 of the Employment Agreement and the Confidentiality
Agreement between Dunbar and the Company dated March 15, 2001 (the
“Confidentiality Agreement”). In the event that Dunbar breaches any of his
covenants or promises, or causes any covenants or promises to be breached, in
addition to any other rights or remedies available to Targacept, at law or
otherwise, Targacept’s obligation to perform under this Agreement shall
automatically terminate and Targacept shall have no further liability or
obligation to Dunbar. Alternatively, Targacept may seek injunctive relief to
enforce the provisions of this Agreement.

21. INVENTION ASSIGNMENT. Dunbar acknowledges and affirms his obligations under
Section 5(d) of the Employment Agreement, which survive the Retirement Date and
are incorporated by reference herein as if restated in their entirety; provided
that Dunbar and the Company hereby acknowledge and agree that: (a) the term
“Developments” (as used in the Employment Agreement and incorporated by
reference herein) includes, for clarity but without limitation of the definition
of such term set forth in the Employment Agreement, clinical and non-clinical
study protocols; (b) all inventions, designs, formulae, processes, discoveries,
drawings, improvements, protocols and developments made or authored by Dunbar,
either solely or in collaboration with others, in connection with the
performance of Transition Services, whether or not during working hours, and
relating to any methods, apparatus, products, compounds, services or
deliverables that are made, furnished, sold, leased, used or developed by the
Company or its affiliates or that pertain to the Business shall be
“Developments”; and (c) the irrevocable power of attorney granted by Dunbar
under Section 5(d) of the Employment Agreement and incorporated herein by
reference shall survive (i) his death or incompetency, (ii) the end of the
Transition Period and (iii) the termination of this Agreement.

22. ENTIRE AGREEMENT; COMPLETE DEFENSE. The parties acknowledge and represent
that, with the express exception of (a) Section 5 of the Employment Agreement,
which survives the Retirement Date and remains in full force and effect, and
(b) the Confidentiality Agreement, which survives the Retirement Date and
remains in full force and effect, this Agreement contains the entire agreement
between them regarding the matters set forth and that it supersedes all previous
negotiations, discussions, communications and understandings regarding such
matters. The parties further acknowledge that no representations, inducements,
promises or agreements, oral or written, have been made by either party or by
anyone acting on behalf of either party that are not embodied in this Agreement.
The terms of this Agreement are contractual and not a mere recital and the
parties agree that the contents of this Agreement may be used in evidence to
demonstrate Dunbar’s knowing and valid release of claims as stated herein.

 

Page 8 of 11



--------------------------------------------------------------------------------

The parties agree that the General Release contained in Section 11 may be
treated as a complete defense to any legal, equitable or administrative action
that may be brought, instituted or taken by Dunbar, or on his behalf, against
any of the Releasees and shall forever be a complete bar to the commencement or
prosecution of any claim, demand, lawsuit, charge or other legal proceeding of
any kind against any of the Releasees relating to Targacept, Targacept’s
business, Dunbar’s employment with Targacept and the termination of Dunbar’s
employment with Targacept.

23. APPLICABLE LAW AND FORUM. North Carolina law shall govern the interpretation
and enforcement of this Agreement, without regard to its conflicts of laws
provisions. Dunbar agrees that the exclusive and convenient forum for any civil
lawsuit relating to this Agreement shall be any proper state court within
Forsyth County in the State of North Carolina or, if jurisdiction exists, the
United States District Court for the Middle District of North Carolina.

24. PARTIAL INVALIDITY. The parties agree that the provisions of this Agreement
shall be deemed severable and that the invalidity or unenforceability of any
portion or any provision shall not affect the validity or enforceability of the
other portions or provisions. Such provisions shall be appropriately limited and
given effect to the extent that they may be enforceable.

25. BINDING AGREEMENT; ASSIGNMENT. This Agreement shall be binding upon and
inure to the benefit of Dunbar, on the one hand, and to Targacept and its
successors and permitted assigns, on the other hand. This Agreement and any
rights or obligations hereunder may be assigned by the Company to the successor
of all or substantially all of its business or to an affiliate of the Company.
Neither this Agreement nor any of the rights and obligations of Dunbar hereunder
may be assigned or delegated by Dunbar without the Company’s prior written
consent.

26. NOTICES. Any notice or other communication hereunder shall be given in
writing to the applicable party at its address (or email address) below (or such
other address as such party designates by written notice given to each other
party):

 

Geoffrey C. Dunbar

300 Chadbourne Drive

Winston-Salem, North Carolina 27104

dunbarg@yahoo.com

  

Targacept, Inc.

200 East First Street, Suite 300

Winston-Salem, North Carolina 27101-4165

United States of America

Attention: President and Chief Executive Officer

Attention: General Counsel

pete.zorn@targacept.com

Notices shall be deemed received upon actual delivery.

27. AMENDMENT AND WAIVER. This Agreement may not be modified or amended except
in a writing signed by Dunbar and an authorized representative of the Company.
The failure of either party to assert a right hereunder or to insist upon
compliance with any term or condition hereof will not constitute a waiver of
that right or excuse a similar subsequent failure to perform any such term or
condition by the other party.

 

Page 9 of 11



--------------------------------------------------------------------------------

28. NO THIRD PARTY BENEFICIARIES. This Agreement is for the sole benefit of
Dunbar, on the one hand, and the Company and its permitted successors and
assigns, on the other hand, and shall not be construed as conferring any rights
on any other party.

[signature page to follow]

 

Page 10 of 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have set their hands and seals on this
Agreement:

 

/s/ Geoffrey C. Dunbar

    Date: 4-June-2012

Geoffrey C. Dunbar

    TARGACEPT, INC.     By:   /s/ Peter A. Zorn     Date: June 5, 2012  
      Name: Peter A. Zorn             Title: SVP, Legal Affairs, General Counsel
                            and Member, Office of the Chairman    

 

Page 11 of 11